            CASE 0:17-mc-00023-JRT Doc. 3 Filed 10/21/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


In the Matter of the Petition for                            17-mc-23 JRT
Disciplinary Action against
Brian Campbell Fischer, a Minnesota                   ORDER OF CONTINUED
Attorney, Registration No. 318097.                        SUSPENSION


       Local Rule 83.5 of this Court requires admission to practice before the Minnesota

Supreme Court as a prerequisite to admission. By an order of the Minnesota Supreme

Court, filed on October 20, 2020, Brian Campbell Fischer, P.O. Box 3134, Duluth, MN

55803 who had been admitted as an attorney and counselor at law, licensed to practice in

all the courts in the State of Minnesota, has been suspended from the practice of law

before the courts of the State of Minnesota, effective November 3, 2020.

       Brian Campbell Fischer has been admitted to practice as an attorney in this Court

and has been previously suspended by this Court in case number 17-mc-23 JRT. He

currently remains in suspended status before this Court.         IT IS THEREFORE

ORDERED, pursuant to Local Rule 83.6(d) of this Court that Brian Campbell Fischer,

remains suspended from the practice of law and shall be ineligible to practice law before

this Court during the same period that he is prohibited from practicing law by the

Minnesota Supreme Court. If reinstated by the Minnesota Supreme Court, he may apply

for reinstatement in this Court.

       IT IS FURTHER ORDERED that the Clerk of this Court shall serve this Order

upon Brian Campbell Fischer, by mail and file proof of such service. This Order shall
           CASE 0:17-mc-00023-JRT Doc. 3 Filed 10/21/20 Page 2 of 2




serve as the notice of reciprocal discipline that is to be provided by the Clerk of Court

pursuant to Local Rule 83.6(i)(1).



DATED: October 21, 2020                               s/John R. Tunheim
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                          Chief Judge
                                                   United States District Court




                                          -2-
